DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species A (figs. 58-74) in the reply filed on 15 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Independent claims 40, 44 and 48 (and therefore their respective dependent claims 41-43, 45-47 and 49-50) each recite the limitation “wherein said firing drive is rotatable through said articulation joint”.  This feature is not present in elected Species A.  Nor is it disclosed with any embodiment which also has the end effector “fully rotatable around the longitudinal axis” which is also required by each independent claim.  The Applicant has pointed to the disclosure figs. 76-77, which is admittedly not one of the species available for election as it did not disclose the end effector “fully rotatable around the longitudinal axis” required by all independent claims, as support for this language being included with elected species A.  The Applicant points to the Specification paragraph 0295 which broadly asserts that the embodiment of figs. 75-79 could be used with an articulation joint as support for this limitation being included with Species A.  However, this argument is not germane to the issue at hand.  

It is therefore deemed that claims 40-50 contain subject matter which is not encompassed by the elected embodiment of Species A (figs. 58-74).  For these reasons, Claims 40-50 are withdrawn from consideration as they are not directed to the elected embodiment.

Priority
The instant application claims priority to several different applications, some continuations, some continuations-in-part, dating back to 31 January 2006.  However, each of the claims drawn toward the elected species A (figs. 58-74), claims 18-39, have limitations which were not supported in some of the earlier filed applications.  Notably, the limitations of the end effector being “fully rotatable around the longitudinal axis” and “a housing couplable to a robotic system” where not disclosed until US Application No. 13/118,272 filed on 27 May 2011.
the priority date for the instant claims is deemed to be 27 May 2011.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-23, 28-29 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (PG Pub 2005/0131390 A1) hereinafter referred to as Heinrich in view of Green et al. (US Patent 5,312,023) hereinafter referred to as Green in view of Whitman et al. (PG Pub 2009/0182193 A1) hereinafter referred to as Whitman.
Regarding claim 18, Heinrich discloses surgical instrument (figs. 3 and 7), comprising: 
a housing (#640, 642; #326 – paragraphs 133-134) couplable (paragraphs 134-135) to a robotic system (600, 616); 
a shaft assembly (314, 316) couplable to the housing (#640, 642; #326 – paragraphs 133-134), wherein the shaft assembly defines a longitudinal axis and comprises: 
an articulation joint (paragraph 93; articulation via 330),
317) couplable to the shaft assembly, wherein the end effector is movable between an open position and a closed position (paragraphs 92, 96-97), is fully rotatable (via 328; paragraph 93) around the longitudinal axis and comprises: 
a first jaw (320); and 
a second jaw (318), wherein at least one of the first and second jaws is configured to support a staple cartridge (318); and 
a sensing device (“M”) positioned against the end effector (fig. 3a), wherein the sensing device is configured to sense the closed position of the end effector (paragraphs 94-98).

Heinrich is deemed to disclose an end effector fully rotatable around the longitudinal axis.  Wherein the Applicant may argue that Heinrich doesn’t disclose the end effector is fully rotatable around the longitudinal axis the Office further points to Green.  Additionally, Heinrich discloses a staple cartridge, but does not specifically disclose the cartridge is replaceable.
Green (figs. 52-63) teaches an end effector (706) fully rotatable (B’ – fig. 54; via 784, 792, 794, 798) around the longitudinal axis (col. 26 line 49 – col. 27 line 19).
Additionally, Green teaches a replaceable (col. 23 lines 33-38; col. 24 lines 35-38) staple cartridge (712).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or 
Additionally, given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught in by the replaceable cartridge of Green.  Doing so was notoriously well-known in the art and allowed the instrument to be reused after firing without having to replace large sections of the instrument and also allowed for different sized staples as needed.

Heinrich discloses wherein the shaft assembly defines a longitudinal axis and comprises an articulation joint, but does not specifically disclose a closing member and a firing member, wherein the firing member extends through the articulation joint.
However, Whitman teaches wherein the shaft assembly (11b; fig. 3a) defines a longitudinal axis (axis of 11b) and comprises: 
a closing member (88, 1104, 301, 302, 303 – paragraphs 68, 119; or 514, 520, 522, 500 – paragraphs 97-100); 
an articulation joint (B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94); and 
a firing member (98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109), wherein the firing member extends through the articulation joint. 


Regarding claim 19, Heinrich discloses surgical instrument comprising a shaft assembly (314, 316), but fails to disclose wherein the shaft assembly is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the shaft assembly (704) is fully rotatable (via 714; arrow in fig. 52; col. 23 lines 39-47) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rotatable shaft assembly of Green with the invention of Heinrich.  Heinrich is already concerned with achieving a range of positions for the surgical instrument.  Green further teaches (col. 23 lines 18-23) that a modification like this could increase the range of operability during a surgical procedure.

Regarding claim 20, Heinrich as modified by Whitman discloses a closing member, but fails to disclose wherein the closing member is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the closing member (752, 755) is fully rotatable (B’ – fig. 54; via 784, 792, 794, 798; closing member is in the end effector) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich as modified by Whitman with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector about the longitudinal axis.  Doing so would allow a user to discretely achieve a greater variety of positions during an operation which can be useful in terms of positioning the instrument relative to the patient.  The rotatable end effector of the combination would result in the closing member fully rotatable around the longitudinal axis.

Regarding claim 21, Heinrich as modified by Whitman discloses an articulation joint (Heinrich - paragraph 93; articulation via 330; Whitman - B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94), but fails to disclose wherein the articulation joint is fully rotatable around the longitudinal axis.
figs. 52-63) teaches wherein the articulation joint (707) is fully rotatable (via 714; arrow in fig. 52; col. 23 lines 39-47) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich as modified by Whitman with the fully rotating shaft assembly and connected articulation joint of Green.  Heinrich is already concerned with achieving a range of positions for the surgical instrument.  Green further teaches (col. 23 lines 18-23) that a modification like this could increase the range of operability during a surgical procedure.  The rotatable shaft assembly of the combination would result in the articulation joint being fully rotatable around the longitudinal axis.

Regarding claim 22, Heinrich as modified by Whitman discloses a firing member (Whitman - 98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109), but fails to disclose wherein the firing member is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the firing member (732, 742, 746) is fully rotatable (B’ – fig. 54; via 784, 792, 794, 798; firing member is in the end effector) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich as modified by Whitman with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector about the longitudinal axis.  Doing so would allow a user to discretely achieve a 

Regarding claim 23, Heinrich wherein the sensing device (“M”) is positioned within the end effector (317; fig. 3a; paragraphs 94-98).

Regarding claim 28, Heinrich as modified by Green above discloses the replaceable (Green - col. 23 lines 33-38; col. 24 lines 35-38) staple cartridge (Heinrich – 318; Green - 712).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught in by the replaceable cartridge of Green.  Doing so was notoriously well-known in the art and allowed the instrument to be reused after firing without having to replace large sections of the instrument and also allowed for different sized staples as needed.

Regarding claim 29, Heinrich discloses a stapling end effector (317), but does not disclose a cutting member.
However, Whitman teaches a cutting member (104 – paragraph 69; or 51).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the cutting member of 


Regarding claim 36, Heinrich discloses surgical instrument (figs. 3 and 7), comprising: 
a housing (#640, 642; #326 – paragraphs 133-134) couplable (paragraphs 134-135) to a robotic system (600, 616); 
a shaft assembly (314, 316) couplable to the housing (#640, 642; #326 – paragraphs 133-134), wherein the shaft assembly defines a longitudinal axis and comprises: 
an articulation joint (paragraph 93; articulation via 330); and 
an end effector (317) couplable to the shaft assembly, wherein the end effector is movable between an open position and a closed position (paragraphs 92, 96-97); 
a sensing device (“M”) positioned against the end effector (fig. 3a), wherein the sensing device is configured to sense the closed position of the end effector (paragraphs 94-98); and 
means for fully rotating the end effector (via 328; paragraph 93) around the longitudinal axis.

Heinrich is deemed to disclose means for fully rotating the end effector (via 328; paragraph 93) around the longitudinal axis, but fails to disclose disclose means for fully 
However, Green (figs. 52-63) teaches an end effector (706) and means for fully rotating the articulation joint (707; via 714; arrow in fig. 52; col. 23 lines 39-47), the firing member (732, 742, 746; B’ – fig. 54; via 784, 792, 794, 798; firing member is in the end effector) and the end effector (B’ – fig. 54; via 784, 792, 794, 798; col. 26 line 49 – col. 27 line 19) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the fully rotating end effector and shaft assembly of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector and/or shaft assembly about the longitudinal axis.  Doing so would allow a user to discretely achieve a greater variety of positions during an operation which can be useful in terms of positioning the instrument relative to the patient.

Heinrich discloses wherein the shaft assembly defines a longitudinal axis and comprises an articulation joint, but does not specifically disclose a firing member, wherein the firing member extends through the articulation joint.
However, Whitman teaches wherein the shaft assembly (11b; fig. 3a) defines a longitudinal axis (axis of 11b) and comprises: 
an articulation joint (B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94); and 
98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109). 
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich to include the firing member of Whitman.  Heinrich was already concerned with clamping and stapling tissue and having the functions of the surgical instrument carried out electro-mechanically (Heinrich – 619), but simply did not specifically disclose the exact manner that those actuations would be carried out.  Whitman teaches a known manner of electro-mechanically carrying out the firing functions of a stapling device.  Providing the closing and firing members of Whitman would allow a user to actuate the device and carry out the operation using a motorized system that would discretely and precisely operate the device at desired speeds and forces.

Regarding claim 37, Heinrich as modified by Green discloses the replaceable (Green - col. 23 lines 33-38; col. 24 lines 35-38) staple cartridge (Heinrich – 318; Green - 712) supported by the end effector.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught in by the replaceable cartridge of Green.  Doing so was notoriously well-known in the art and allowed the instrument to be reused after firing without having to replace large sections of the instrument and also allowed for different sized staples as needed.

Regarding claim 38, Heinrich discloses an electro-mechanical assembly (619) for driving the end effector operations, but fails to disclose rotatable drive elements configured to: articulate said end effector about said articulation joint; rotate said end effector about said longitudinal axis; drive said closing member; and drive said firing member.
However, Green teaches a rotatable drive element (782, 786) configured to rotate (B’ – fig. 54; via 784, 792, 794, 798) said end effector (706) about said longitudinal axis (col. 26 line 49 – col. 27 line 19).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector about the longitudinal axis.  Doing so would allow a user to discretely achieve a greater variety of positions during an operation which can be useful in terms of positioning the instrument relative to the patient.

Furthermore, Whitman teaches rotatable drive elements (96, 2013, 2023, 100, 1644, 1656, 1648, 1652) configured to: articulate said end effector about said articulation joint (B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94); drive said closing member (88, 1104, 301, 302, 303 – paragraphs 68, 119; or 514, 520, 522, 500 – paragraphs 97-100); and drive said firing member (98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109).
.

Claims 24-27, 30-35 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (PG Pub 2005/0131390 A1) in view of Green (US Patent 5,312,023) in view of Whitman (PG Pub 2009/0182193 A1) in view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton.
Regarding claim 24, Heinrich discloses wherein the sensing device comprises a sensor (“M” – MEMS; paragraphs 7-10), but does not specifically disclose the sensor is analog.
However, Shelton teaches wherein the sensing device comprises an analog sensor (paragraph 151 – “… the sensor 2004 to generate a signal indicating that the anvil 24 is closed. The sensor 2004 may be any suitable kind of digital or analog sensor including a proximity sensor, etc”).


Regarding claim 25, Heinrich discloses wherein the sensing device comprises a sensor (“M” – MEMS; paragraphs 7-10), but does not specifically disclose the sensor is digital.
However, Shelton teaches wherein the sensing device comprises a digital sensor (paragraph 151 – “… the sensor 2004 to generate a signal indicating that the anvil 24 is closed. The sensor 2004 may be any suitable kind of digital or analog sensor including a proximity sensor, etc”).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor of Heinrich be digital.  Digital sensors are useful in that they can directly communicate with electrical controllers which is something Heinrich is concerned about given that Heinrich’s sensors communicate with the electronic controls.

Regarding claim 26, Heinrich discloses wherein the sensing device comprises a proximity sensor (“M”; paragraphs 94-98 – the sensor determines the proximity of the anvil to the cartridge).
Alternatively, wherein the Applicant may argue that the sensor of Heinrich is not a proximity sensor, Shelton further teaches wherein the sensing device comprises a paragraph 151 – “… the sensor 2004 to generate a signal indicating that the anvil 24 is closed. The sensor 2004 may be any suitable kind of digital or analog sensor including a proximity sensor, etc”).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor of Heinrich be a proximity sensor.  Heinrich is concerned about finding the distance between the anvil and the cartridge via a sensor.  Shelton teaches that such anvil closure sensors can be proximity sensors which would be advantageous because they can accurately determine the distance between two structures as is desired in both Heinrich and Shelton.

Regarding claim 27, Heinrich discloses a sensing device (“M”; paragraphs 94-98), but fails to disclose wherein the sensing device is further configured to sense contact with a pivot pin of the end effector.
However, Shelton teaches wherein the sensing device (2004) is further configured to sense contact with a pivot pin (25) of the end effector (paragraph 151 – “As the anvil 24 is closed, anvil pivot pins 25 slides through the kidney shaped openings 1006 and into contact with the sensor 2004, causing the sensor 2004 to generate a signal indicating that the anvil 24 is closed”).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor of Heinrich be configured to sense contact with a pivot pin of the end effector.  Heinrich is concerned about finding the distance between the anvil and the cartridge via a sensor.  Shelton 

Regarding claim 30, Heinrich discloses a surgical instrument (figs. 3 and 7), comprising: 
a housing (#640, 642; #326 – paragraphs 133-134) couplable (paragraphs 134-135) to a robotic system (600, 616); 
a shaft assembly (314, 316) couplable to the housing (#640, 642; #326 – paragraphs 133-134), wherein the shaft assembly defines a longitudinal axis and comprises:
an articulation joint (paragraph 93; articulation via 330); and 
an end effector (317) coupled to the shaft assembly, wherein the end effector is: 
movable between an open position and a closed position (paragraphs 92, 96-97); and 
fully rotatable (via 328; paragraph 93) around the longitudinal axis; and 
a sensing device (“M”) positioned against the end effector (fig. 3a), wherein the sensing device is configured to sense the closed position of the end effector (paragraphs 94-98).


Green (figs. 52-63) teaches an end effector (706) fully rotatable (B’ – fig. 54; via 784, 792, 794, 798) around the longitudinal axis (col. 26 line 49 – col. 27 line 19).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector about the longitudinal axis.  Doing so would allow a user to discretely achieve a greater variety of positions during an operation which can be useful in terms of positioning the instrument relative to the patient.

Heinrich discloses wherein the shaft assembly defines a longitudinal axis and comprises an articulation joint, but does not specifically disclose a firing member, wherein the firing member extends through the articulation joint.
However, Whitman teaches wherein the shaft assembly (11b; fig. 3a) defines a longitudinal axis (axis of 11b) and comprises: 
an articulation joint (B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94); and 
98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109), wherein the firing member extends through the articulation joint. 
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich to include the firing member of Whitman.  Heinrich was already concerned with stapling tissue and having the functions of the surgical instrument carried out electro-mechanically (Heinrich – 619), but simply did not specifically disclose the exact manner that those actuations would be carried out.  Whitman teaches a known manner of electro-mechanically carrying out the firing function of a stapling device.  Providing the firing members of Whitman would allow a user to actuate the device and carry out the operation using a motorized system that would discretely and precisely operate the device at desired speeds and forces.

Heinrich discloses a sensing device (“M”; paragraphs 94-98) configured to sense the closed position of the end effector, but fails to disclose wherein the sensing device is further configured to sense contact with a pivot pin of the end effector to indirectly sense the closed position of the end effector.
However, Shelton teaches wherein the sensing device (2004) is further configured to sense contact with a pivot pin (25) of the end effector to indirectly sense the closed position of the end effector (paragraph 151 – “As the anvil 24 is closed, anvil pivot pins 25 slides through the kidney shaped openings 1006 and into contact with the sensor 2004, causing the sensor 2004 to generate a signal indicating that the anvil 24 is closed”).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor of Heinrich be configured to sense contact with a pivot pin of the end effector.  Heinrich is concerned about finding the distance between the anvil and the cartridge via a sensor.  Shelton teaches that such anvil closure sensors can be made such that it uses contact with a pivot pin of the end effector to determine that distance.  This is advantageous because such a sensor can accurately determine the distance between the anvil and the cartridge without having to directly interface with the deck itself thus reducing exposure of the sensor to wear or external factors that could effect measurements.

Regarding claim 31, Heinrich discloses surgical instrument comprising a shaft assembly (314, 316), but fails to disclose wherein the shaft assembly is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the shaft assembly (704) is fully rotatable (via 714; arrow in fig. 52; col. 23 lines 39-47) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rotatable shaft assembly of Green with the invention of Heinrich.  Heinrich is already concerned with achieving a range of positions for the surgical instrument.  Green further teaches (col. 23 lines 18-23) that a modification like this could increase the range of operability during a surgical procedure.

Regarding claim 32, Heinrich as modified by Whitman discloses an articulation joint (Heinrich - paragraph 93; articulation via 330; Whitman - B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94), but fails to disclose wherein the articulation joint is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the articulation joint (707) is fully rotatable (via 714; arrow in fig. 52; col. 23 lines 39-47) around the longitudinal axis.
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich as modified by Whitman with the fully rotating shaft assembly and connected articulation joint of Green.  Heinrich is already concerned with achieving a range of positions for the surgical instrument.  Green further teaches (col. 23 lines 18-23) that a modification like this could increase the range of operability during a surgical procedure.  The rotatable shaft assembly of the combination would result in the articulation joint being fully rotatable around the longitudinal axis.

Regarding claim 33, Heinrich as modified by Whitman discloses a firing member (Whitman - 98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109), but fails to disclose wherein the firing member is fully rotatable around the longitudinal axis.
However, Green (figs. 52-63) teaches wherein the firing member (732, 742, 746) is fully rotatable (B’ – fig. 54; via 784, 792, 794, 798; firing member is in the end effector) around the longitudinal axis.


Regarding claim 34, Heinrich as modified by Green discloses a replaceable (Green - col. 23 lines 33-38; col. 24 lines 35-38) staple cartridge (Heinrich – 318; Green - 712).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the staple cartridge of Heinrich be replaceable as taught in by the replaceable cartridge of Green.  Doing so was notoriously well-known in the art and allowed the instrument to be reused after firing without having to replace large sections of the instrument and also allowed for different sized staples as needed.

Regarding claim 35, Heinrich discloses a stapling end effector (317), but does not disclose a cutting member.
104 – paragraph 69; or 51).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the cutting member of Whitman with the stapling end effector of Heinrich.  Doing so would allow the user to cut away diseased or damaged tissue during a surgical procedure which was commonly done in the field at the time of the invention.

Regarding claim 39, Heinrich discloses an electro-mechanical assembly (619) for driving the end effector operations, but fails to disclose rotatable drive elements configured to: articulate said end effector about said articulation joint; rotate said end effector about said longitudinal axis; and drive said firing member.
However, Green teaches a rotatable drive element (782, 786) configured to rotate (B’ – fig. 54; via 784, 792, 794, 798) said end effector (706) about said longitudinal axis (col. 26 line 49 – col. 27 line 19).
Given the teachings of Green, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the fully rotating end effector of Green.  Heinrich is already concerned with rotation about the longitudinal axis.  Green teaches an alternative drive arrangement that uses rods or flexible cables to drive the reorientation of the end effector about the longitudinal axis.  Doing so would allow a user to discretely achieve a greater variety of positions during an operation which can be useful in terms of positioning the instrument relative to the patient.

96, 2013, 2023, 100, 1644, 1656, 1648, 1652) configured to: articulate said end effector about said articulation joint (B; figs. 3a, 3b, 4a, 4b; paragraphs 92-94); and drive said firing member (98, 102 – paragraph 69; or 605, 574, 566, 550 - paragraphs 102-109).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich to include the rotatable members of Whitman.  Heinrich was already concerned with clamping and stapling tissue and having the functions of the surgical instrument carried out electro-mechanically (Heinrich – 619), but simply did not specifically disclose the exact manner that those actuations would be carried out.  Whitman teaches a known manner of electro-mechanically carrying out the firing function of a stapling device via rotatable drive elements.  Providing such would allow a user to actuate the device and carry out the operation using a motorized system that would discretely and precisely operate the device at desired speeds and forces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of surgical staplers and the articulation features related thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731